DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-19 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter, the prior art of record fails to teach or suggest:  a red semiconductor light emitting element that emits a red light; a green semiconductor light emitting element that is disposed on top of the red semiconductor light emitting element and emits a green light; a blue semiconductor light emitting element that is disposed on top of the green semiconductor light emitting element and emits a blue light; an individual electrode portion that supplies an individual signal to each of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, respectively; [[and]] a common electrode portion that supplies a common signal to all of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, a first distributed Bragg reflector (DBR) disposed between the red semiconductor light emitting element and the green semiconductor light emitting element, wherein the first DBR transmits the red light and reflects the green light; a second distributed Bragg reflector (DBR) disposed between the green semiconductor light emitting element and the blue semiconductor light emitting element, wherein the second DBR transmits the green and red lights, and reflects the blue light; and a third distributed Bragg reflector (DBR) that reflects the red light, or a metal mirror, wherein the third DBR or the metal mirror is disposed below the red semiconductor light emitting element(claims 1,5-11,14-16) a light emitting element module on a substrate, wherein the light emitting element module includes: a red semiconductor light emitting element that emits a red light; a green semiconductor light emitting element that is disposed on top of the red semiconductor light emitting element and emits a green light; a blue semiconductor light emitting element that is disposed on top of the green semiconductor light emitting element and emits a blue light; an individual electrode portion that supplies an individual signal to each of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, respectively; and a common electrode portion that supplies a common signal to all of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, wherein the individual electrode portion includes a red electrode portion, a green electrode portion and a blue electrode portion each electrically connected to the red semiconductor light emitting element, the green semiconductor light emitting element and the blue semiconductor light emitting element, respectively, and wherein the red electrode portion, the green electrode portion and the blue electrode portion are disposed on different sides of the light emitting element module (claims 12-13) a red semiconductor light emitting element that emits a red light; a green semiconductor light emitting element that is disposed on top of the red semiconductor light emitting element and emits a green light; a blue semiconductor light emitting element that is disposed on top of the green semiconductor light emitting element and emits a blue light; BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/kwb(ssk)Application No.: 16/627,566Docket No.: 3449-4518PUS1 Reply to Office Action of August 26, 2021Page 6 of 8 an individual electrode portion that supplies an individual signal to each of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, respectively; and a common electrode portion that supplies a common signal to all of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, wherein the individual electrode portion includes a red electrode portion, a green electrode portion and a blue electrode portion each connected to the red semiconductor light emitting element, the green semiconductor light emitting element and the blue semiconductor light emitting element, respectively, and wherein the red electrode portion, the green electrode portion and the blue electrode portion are disposed on different sides of the light emitting element module (claims 17-19).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817